Mr. Justice Leech delivered the opinion of the court: Tony Blasi presents a claim against the State on account of a deficiency in salary allotted to the chief inspector in the Division of Private Employment Agencies, in the Department of Labor, for deputy hire, said claimant being a deputy in said service. It appears that the General Assembly in making the appropriation for the salaries in question did not take into consideration that the law enacted contains a provision as follows': “If the deputy inspector has served or hereafter serves more than one year, $100 shall be added to his salary for each year of service' until a maximum salary of $3,000 is reached,” and that no allowance for such increase in salary is made in the law. The Attorney"1 General of the State of Illinois has filed a demurrer, which is sustained, as a matter of law. George B. Arnold, director of labor of the State of Illinois, has recommended that- this deficiency be awarded to the employee. We accordingly award to the claimant the sum of $1,500.00.